Citation Nr: 9904222	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for spondylolysis, L4-L5.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from October to December 1973.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 1997 the case was remanded 
for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current back pathology is shown to be related to 
service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
spondylolysis at L4-L5.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran had active duty for training from October to 
December 1973.  The service medical records contain a 
narrative summary dated in November 1973 that states that the 
veteran related a history of low back pain beginning at age 
nine when he fell out of a tree.  Thereafter he had multiple 
injuries, mainly in automobile accidents.  Approximately two 
or three years prior to his active service he had low back 
pain with right hip and leg radiation.  The pain was not 
radiating below the knee.  The veteran stated he was unable 
to run well because of his pain and limited range of motion.  
He complained that lifting heavy objects caused low back 
pain.  He related having frequent low back pain episodes over 
the previous several years on multiple occasions.  He stated 
that he was a truck driver, but he had to take frequent 
breaks due to his back pain.  

It was reported that an X-ray taken during basic training 
revealed spondylolysis at L4-L5.  On examination in November 
1973, no scoliosis or loss of lordosis was noted.  No 
paravertebral muscle spasms were noted.  Flexion was to 
approximately 45 degrees, with discomfort starting at that 
level.  Extension was to 10 degrees with pain starting at 
that level.  Straight leg raising was negative bilaterally.  
Ankle jerks and knee reflexes were equal.  Sensory and motor 
examinations were within normal limits.  X-ray revealed 
spondylolysis at L4 bilaterally without slippage of L4 on L5.  
In December 1973 the veteran was separated for failing to 
meet medical retention standards.  The medical evaluation 
board found the veteran's back condition to have existed 
prior to service.  

Treatment notes dated in August 1995 from the Culver Union 
Hospital reveal that the veteran stated that he had had back 
problems all his life.  He was seeking treatment after 
jumping off of a loading dock and twisting his back.  The 
diagnosis was back pain.  The notes are negative for a 
history of aggravation of the back problems in service.  

A letter dated in September 1997 from the Putnam County 
Hospital states that the veteran had been treated there, but 
not for spondylolysis at L4-L5.

In August 1997 the case was remanded for further evidentiary 
development, to include an orthopedic examination.

The report of a VA special orthopedic examination dated in 
July 1998 states that the veteran complained of some constant 
low back pain and some right leg weakness which began about 
ten years previously and had progressively worsened.  He also 
complained of intermittent numbness along the medial aspects 
of his foot.  

Examination revealed mild scoliosis with his right shoulder 
higher than his left.  He was not tender to palpation.  He 
could flex to about four inches from the ground.  Extension 
was to about 15 degrees.  Lateral bending was to about 45 
degrees bilaterally and rotation was normal bilaterally.  No 
pain was caused on range of motion testing.  His muscle 
strength in the left quadriceps was 5/5 and 4/5 on the right.  
Plantar and dorsiflexion were also 5/5 left and 4/5 right.  

The examiner recommended X-rays and a magnetic resonance 
imaging spectroscopy (MRI) of his lumbar spine.  The examiner 
added that the veteran did have some back problems with some 
physical findings that needed radiographic correlation but 
that he did not believe the condition was service-connected.  
He stated that if the veteran did have scoliosis or 
spondylolysis they were congenital in nature and that his 
back pain was most likely standard mechanical back pain that 
was not related to his service.  

A VA X-ray report dated in July 1998 notes a pars defect at 
L4.  The impressions were L4 spondylolysis, L5 on S1 
spondylolisthesis and narrowing at L4-L5 with vacuum disc 
phenomena.  An August 1995 MRI report notes spondylolisthesis 
at L4-L5, secondary to bilateral spondylosis of the pars 
interarticularus of L4.  The L4-L5 intervertebral disc was 
flattened, with an abnormal degenerative signal.  The 
radiologist's impressions were bilateral pars 
interarticularus spondylolysis, resulting in grade I 
spondylolisthesis at L4-L5, with related flattening of the 
disc space and diffuse disc bulging, contributing to severe 
bilateral neuroforaminal narrowing at that level. 

Analysis 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The veteran has submitted no medical evidence to substantiate 
his claim that he injured his back during his active service.  
Although the veteran asserts that his back was injured in 
active service, and in essence asserts that his back 
condition was aggravated by his service, he has submitted no 
medical evidence to substantiate his claim.  Although the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  

The file contains only one medical opinion regarding the 
veteran's back condition, that of the physician who performed 
the July 1995 examination.  He opined that the veteran's 
spondylosis and/or scoliosis were congenital in nature and 
that any pain he had was mechanical and not related to his 
service.  

Because there is no medical evidence of the incurrence or 
aggravation of the veteran's back condition in service, the 
Board finds that the appellant's claim is not well-grounded 
and therefore should be denied.  38 U.S.C.A. § 5107.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for 
spondylolysis, L4-L5.  See Robinette v. Brown, 8 Vet.App. 69, 
at 77-78 (1995).  Essentially, the veteran needs evidence 
establishing that his preexisting back condition was 
aggravated in active service, or medical evidence of a causal 
link between his current back condition and his period of 
active service.


ORDER

The appeal of the issue of service connection for 
spondylolysis, L4-L5 is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

